Citation Nr: 0602798	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-24 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for diabetes mellitus with 
retinopathy, peripheral neuropathy and impotency.  

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).

Entitlement to financial assistance in the purchase of an 
automobile with specially adapted equipment or to adaptive 
equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner


INTRODUCTION

The veteran served on active duty from December 1966 to 
October 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In September 2005, a Travel Board hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.  

The total rating and service connection issues on appeal are 
addressed in the remand that follows the order section of 
this decision.


FINDING OF FACT

At a September 2005 hearing before the undersigned, prior to 
the promulgation of a decision in this appeal, the appellant 
stated that he desired to withdraw from appellate status the 
issue of entitlement to financial assistance in the purchase 
of an automobile with specially adapted equipment or to 
adaptive equipment only.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met; therefore, the Board does not have 
appellate jurisdiction to decide the issue of entitlement to 
financial assistance in the purchase of an automobile with 
specially adapted equipment or to adaptive equipment only.  
38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.204(b)(c) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  The record reflects that the 
veteran filed a timely notice of disagreement with the 
November 2002 rating decision denying his claim for financial 
assistance in the purchase of an automobile with specially 
adapted equipment or to adaptive equipment only.  In 
addition, he perfected his appeal with the submission of a 
timely Substantive Appeal following the issuance of the 
Statement of the Case.  

However, a Substantive Appeal may be withdrawn on the record 
at a hearing on appeal or in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  At the September 2005 hearing before the 
undersigned, the veteran expressed his desire to withdraw 
from appellate status the issue of entitlement to financial 
assistance in the purchase of an automobile with specially 
adapted equipment or to adaptive equipment only.  Having met 
the requirements of 38 C.F.R. § 20.204, the appellant has 
effectively removed this issue from appellate status.  
Accordingly, the Board does not have jurisdiction to decide 
the appeal for this benefit.  




ORDER

The appeal for financial assistance in the purchase of an 
automobile with specially adapted equipment or to adaptive 
equipment only is dismissed.


REMAND

The veteran's claim for service connection for diabetes 
mellitus is based upon his contention that he was exposed to 
Agent Orange while serving on active duty in Guam.  
Specifically, the veteran contends that he was exposed to 
Agent Orange because he came in contact with planes that went 
to Vietnam and came back to Guam full of Agent Orange.  In 
this regard, the Board notes that the veteran's service 
personnel records show that he served in Guam from December 
1968 to January 1970.  There is no evidence of record 
indicating that the appropriate development was undertaken in 
order to determine whether the veteran was exposed to 
herbicides during this period of service in Guam.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The RO or the AMC should contact the 
United States Army and Joint Services 
Records Research Center, the appropriate 
service department and/or the National 
Archives in order to determine whether 
the veteran was exposed to herbicides 
while serving in Guam from December 1968 
to January 1970.  All correspondence, to 
include records requests and responses, 
should be documented.  

2.  Then, the RO or the AMC should 
undertake any other indicated development 
and readjudicate the issues on appeal 
based on a de novo review of the record.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


